Title: James Lovell to Abigail Adams, 24 August 1781
From: Lovell, James
To: Adams, Abigail


     
      
       August 24, 1781
      
     
     After giving a few Lines for you yesterday to the Commissary General of Prisoners who was going for Boston; I held Conversation with a Capt. Mason who had just landed from a Flag of Truce of Bermuda. He sailed from the Texel May 29 was taken close off the Capes of Delaware, after about 8 weeks passage and carried to the island from whence he is now arrived on parole to release another Captain for a balance. He had lately before sailing from Holland, dined with Mr. Adams and his family, who were all well. This gentleman brought out from the Texel the quantity of a barrel of letters, but was obliged to sink them on the 8th of June, when he was brought to by the Suffolk man of war, and endured a search and examination for 5 hours, but was not discovered to be an American vessel. The Suffolk was with three other ships of the line convoying 65 merchantmen from Jamaica, and had, a few days before, taken, after 3 hours engagement, the Marquis de Fayette a 44 gun ship with our cloathing, &c.
     Capt. Mason mentions that about three days before he left Holland Mr. Adams had made a very great change as to an exhibition of character, had taken a large house, proper equipage and servants; and it was not doubted to be according to the wishes and designs of their High Mightinesses. I conclude from my memorandum book that Mr. A. must have received at that Period our Resolves and Instructions respecting the Completion of the Union, March 1st. by the signature of Maryland to the articles.
     You may expect Commod: Gillon momently in a ship of 24 42 pounders on one deck. There is also a Capt. Eden or something like it bound for Boston. People connected Mr. a’s appearance with a certain proceeding of Gillon, and judged both originating in the Government there. Gillon very suddenly unloaded known private property and received other Goods at the same Hours, one Shallop going and another coming constantly. The memorial of mr. a is spoken of by Capt. Mason, as it is by Mr. Carmichael, very familiarly, both conceiving we have it amongst us, but we only see it hinted at sneeringly in British papers. Is not this vexatious to us Evites?
     I hope the Children with you, and their Mama enjoy perfect Health. They have much of my Love. There is a Cnot of Emphasis and Grammar which may amuse the Teeth of any one of the C’s of your Circle who chuses to search for mischief.
     I am induced, upon second thought, to repeat what may lag on the road with Col. Skinner.
     Upon reviewing and securing your Goods against moths, I found that instead of Gauze I might have said Gauze Handkerchiefs for D. Tafts: that there are Buttons, Twist, Serge and something of the Sattinet kind for Mr. Wibert found within his Cloth.
     Rationally respectfully, Mistriss Adams’s humble Servant,
     
      JS——
     
    